DETAILED ACTION

In response to the After Final Amendment filed February 25, 2021

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 9 and 18 are allowable over the Prior Art of Record because it fails to teach or suggest an apparatus comprising a gauge body comprising a body portion and defining an opening, wherein the opening and the receiving space share an axis and are in direct communication and the opening is encircled by the body portion in combination with the remaining limitations of the claims.






Claims 10 – 17 and 19 - 20 are allowable over the Prior Art of Record because it fails to teach or suggest an apparatus comprising a gauge body comprising a first step, a second step; defines a receiving space running through a center of the gauge body; and a window; and wherein the window comprises a cutout that extends from a surface of the gauge body to the receiving space; the cutout defines an angle that is measured from a center axis of the gauge body in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
March 25, 2021




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861